DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-36 are pending.

Claim Objections
Claims 1, 3-8, 10, 12, 18-19, 21-26, 28, 30, and 36 are objected to because of the following informalities: 
Claim 1: It is respectfully suggested that Applicant amend “to perform compressing, cooling and separating treatments” to “to perform a compressing treatment, a cooling treatment, and a separating treatment” since these treatments are addressed individually in claim 7. In addition, Applicant is respectfully advised to apply a consistent title to each treatment, noting the separating treatment in claim 1 and the gas-liquid separating treatment in claim 7. 
Applicant is respectfully advised to provide the article for “a vent gas” in line 4 in view of later references to this element (e.g., claim 7, line 2: “the vent gas”). Applicant is also respectfully advised to provide articles for “a dehydration treatment” (line 6), and “a separating treatment” (line 14).
In line 11, Applicant is respectfully advised to amend “recovered hydrocarbon and nitrogen stream (hydrocarbon-depleted)” to “a recovered hydrocarbon and hydrocarbon-depleted nitrogen stream
each of which a desiccant is provided” to increase clarity.
In line 20, Applicant is respectfully advised to offset “respectively” with commas (i.e., the first adsorption bed and the second adsorption bed, respectively, and in which”). Applicant is respectfully advised to make similar amendments where “respectively” is recited. It is noted that not all uses of “respectively” appear to be necessary.
Claim 3: In lines 1-2, Applicant is respectfully advised to amend “when the regeneration process is the heating process” to “during the heating process of the regeneration process” or similar since the regeneration process comprises both heating and cooling processes (claim 2). In addition, it is respectfully suggested that lines 2-3 be amended to “the second gas stream from the normal temperature compressed gas stream is treated” since claim 1 recites that the normal temperature compressed gas stream is separated into the new first and second gas streams. Also, Applicant is respectfully advised to amend “and then treated by an adsorption bed” (line 5) to “and is then treated by an adsorption bed” to reflect the parallel construction required by line 3: “is treated.” 
Claim 4: In lines 1-2, Applicant is respectfully advised to amend “when the regeneration process is the cooling process” to “during the cooling process of the regeneration process” or similar since the regeneration process comprises both heating and cooling processes (claim 2). In addition, it is respectfully suggested that lines 2-3 be amended to “the second gas stream from the normal temperature compressed gas stream is treated” since claim 1 recites that the normal temperature compressed gas stream is separated into the new first and second gas streams. Also, Applicant is respectfully advised to amend “and then treated by an adsorption bed” (line 5) to “and is then treated by an adsorption bed” to reflect the parallel construction required by line 3: “is treated.” 

Claim 6: Applicant is respectfully advised to amend “wherein the desiccant is one or more selected from a group consisting of” to “wherein the desiccant is selected from one or more of the group consisting of” or similar since “the desiccant is one or more” lacks clarity.
Claim 7: Applicant is respectfully advised to supply articles where needed, e.g., “to perform the compressing treatment”; “to perform the cooling treatment”; “to perform the gas-liquid separating treatment.” In addition, Applicant is respectfully advised to amend “for operation pressures in condensation separation and membrane separation” to reference specific separations previously recited, since “condensation separation” and “membrane separation” are here recited as generic terms not necessarily relating to the independent claim (e.g., for an operating pressure of the membrane separation device,” etc.).
Claim 8: Applicant is respectfully advised to use articles where appropriate (e.g., the cooling treatment; the gas-liquid separating treatment).
Claim 10: It is respectfully suggested that an article be provided before “[an] external liquid hydrocarbon.”
Claim 12: As with claim 6, Applicant is respectfully advised to amend “a heat exchanger is one or more selected from a group consisting of” to “wherein the heat exchanger is selected from one or more of the group consisting of” or similar since “a heat exchanger is one or more” lacks clarity.
Claim 18: Applicant is respectfully advised to supply the missing article (“of a polyolefin plant”).
Claim 19: It is respectfully suggested that Applicant amend “compressing, cooling and separating treatments” to “a compressing treatment, a cooling treatment, and a separating treatment” since these treatments are addressed individually in claim 25. In addition, Applicant is respectfully advised to apply a 
Applicant is respectfully advised to provide the article for “a vent gas” in line 4 in view of later references to this element (e.g., claim 25, line 2: “the vent gas”). Applicant is also respectfully advised to provide articles for “a dehydration treatment” (line 6), and “a separating treatment” (line 14).
In line 11, Applicant is respectfully advised to amend “recovered hydrocarbon and nitrogen stream(hydrocarbon-depleted)” to “a recovered hydrocarbon and hydrocarbon-depleted nitrogen stream
In line 18, Applicant is advised to amend “in which a desiccant is provided” to “in each of which a desiccant is provided” to increase clarity.
In line 20, Applicant is respectfully advised to offset “respectively” with commas (i.e., the first adsorption bed and the second adsorption bed, respectively, and in which”). Applicant is respectfully advised to make similar amendments where “respectively” is recited. It is noted that not all uses of “respectively” appear to be necessary.
Claim 21: In lines 1-2, Applicant is respectfully advised to amend “when the regeneration process is the heating process” to “during the heating process of the regeneration process” or similar since the regeneration process comprises both heating and cooling processes (claim 20). In addition, it is respectfully suggested that lines 2-3 be amended to “the second gas stream from the normal temperature compressed gas stream is treated” since claim 19 recites that the normal temperature compressed gas stream is separated into the new first and second gas streams. Also, Applicant is respectfully advised to is then treated by an adsorption bed” to reflect the parallel construction required by line 3: “is treated.” 
Claim 22: In lines 1-2, Applicant is respectfully advised to amend “when the regeneration process is the cooling process” to “during the cooling process of the regeneration process” or similar since the regeneration process comprises both heating and cooling processes (claim 20). In addition, it is respectfully suggested that lines 2-3 be amended to “the second gas stream from the normal temperature compressed gas stream is treated” since claim 19 recites that the normal temperature compressed gas stream is separated into the new first and second gas streams. Also, Applicant is respectfully advised to amend “and then treated by an adsorption bed” (line 5) to “and is then treated by an adsorption bed” to reflect the parallel construction required by line 3: “is treated.” 
Claim 23: Applicant is respectfully advised to delete the units of “wt%” since the claim recites ratios, which would not be expect to have units, as the numerator and the denominator in a ratio would be expected to have the same units.
Claim 24: Applicant is respectfully advised to amend “wherein the desiccant is one or more selected from a group consisting of” to “wherein the desiccant is selected from one or more of the group consisting of” or similar since “the desiccant is one or more” lacks clarity. 
Claim 25: Applicant is respectfully advised to supply articles where needed, e.g., “to perform the compressing treatment”; “to perform the cooling treatment”; “to perform the gas-liquid separating treatment.” In addition, Applicant is respectfully advised to amend “for operation pressures in condensation separation and membrane separation” to reference specific separations previously recited, since “condensation separation” and “membrane separation” are here recited as generic terms not necessarily relating to the independent claim (e.g., for an operating pressure of the membrane separation device,” etc.).

Claim 28: It is respectfully suggested that an article be provided before “[an] external liquid hydrocarbon.”
Claim 30: As with claim 24, Applicant is respectfully advised to amend “a heat exchanger is one or more selected from a group consisting of” to “wherein the heat exchanger is selected from one or more of the group consisting of” or similar since “a heat exchanger is one or more” lacks clarity.
Claim 36: Applicant is respectfully advised to supply the missing article (“of a polyolefin plant”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10, 12, 21-22, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites the limitation "the heating process" in line 2.  There is insufficient antecedent basis for this limitation in the claim, noting that the claim does not depend from claim 2. For the purposes of examination only, the claim will be interpreted as depending from claim 2. In addition, the claim recites “an adsorption bed” (lines 3-4, 5) without specifying whether the first or 
Regarding claim 4, the claim recites the limitation "the cooling process" in line 2.  There is insufficient antecedent basis for this limitation in the claim, noting that the claim does not depend from claim 2. For the purposes of examination only, the claim will be interpreted as depending from claim 2. In addition, the claim recites “an adsorption bed” (lines 3, 5) without specifying whether the first or the second adsorption beds of claim 1 are to be understood as “an adsorption bed.” Therefore, the claim is indefinite as it lacks a nexus to claim 1. Please see the discussion of claim 3. As discussed above, Applicant is advised that there is not a single “the regeneration process” or “the adsorption process” in the system as a whole, but rather there are regeneration and adsorption processes for each adsorption bed, so that limitations such as the cooling process/the regeneration process/the adsorption process are indefinite. For the purposes of examination only, the claim will be interpreted as referencing alternating adsorption beds in their respective portions of a process as claimed (e.g., a first adsorption bed in a cooling process of a regeneration process).

Regarding claim 12, the claim recites “a heat exchanger” without specifying what element of claim 1 is being further limited by the claim. Therefore, the claim is indefinite as it lacks a nexus to claim 1. Applicant is respectfully advised that acceptable claim language must reference the features of the independent claim. For the purposes of examination only, the claim will be interpreted as depending from claim 8 and reciting the second heat exchanger.
Regarding claim 21, the claim recites the limitation "the heating process" in line 2.  There is insufficient antecedent basis for this limitation in the claim, noting that the claim does not depend from claim 20. For the purposes of examination only, the claim will be interpreted as depending from claim 20. In addition, the claim recites “an adsorption bed” (lines 3-4, 5) without specifying whether the first or the second adsorption beds of claim 1 are to be understood as “an adsorption bed.” Therefore, the claim is indefinite as it lacks a nexus to claim 1. Please see the discussion of claim 3. Applicant is advised that there is not a single “the regeneration process” or “the adsorption process” in the system as a whole, but rather there are regeneration and adsorption processes for each adsorption bed, so that limitations such as the heating process/the regeneration process/the adsorption process are indefinite. For the purposes of examination only, the claim will be interpreted as referencing alternating adsorption beds in their respective portions of a process as claimed (e.g., a first adsorption bed in a heating process of a regeneration process).
Regarding claim 22, the claim recites the limitation "the cooling process" in line 2.  There is insufficient antecedent basis for this limitation in the claim, noting that the claim does not depend from claim 20. For the purposes of examination only, the claim will be interpreted as depending from claim 20. In addition, the claim recites “an adsorption bed” (lines 3, 5) without specifying whether the first or 
Regarding claim 28, the claim recites the limitation "the second heat exchanger" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, the claim will be interpreted as depending from claim 26.
Regarding claim 30, the claim recites “a heat exchanger” without specifying what element of claim 19 is being further limited by the claim. Therefore, the claim is indefinite as it lacks a nexus to claim 19. Applicant is respectfully advised that acceptable claim language must reference the features of the independent claim. For the purposes of examination only, the claim will be interpreted as depending from claim 26 and reciting the second heat exchanger. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (CN206276186U, hereinafter “Du”) in view of Xuan et al. (CN103031168A, hereinafter “Xuan”).
(Note: For Du and Xuan, all references are to the machine translations provided at Espacenet [website of the European Patent Office] on 10 May 2021. These translations are appended herein.)
Regarding claim 1, Du discloses a polyolefin tail gas recovery system (Fig. 1; [0002]) (i.e., a system for recovering valuables from vent gas in polyolefin production) comprising:
a compression cooling separation unit 1 (i.e., a compression device) comprising a compressor 12, a cooler 13, ([0036]), and a buffer tank 14 with a liquid outlet port ([0038]) and a first tail gas 15 output ([0040]) (i.e., configured to perform compressing, cooling and separating treatments on vent gas in polyolefin production so as to output a condensed liquid and a compressed gas stream, wherein the cooler is regarded as capable of outputting a normal temperature gas);
a dryer that may be provided between the cooler 13 and the buffer tank 14 in a specific embodiment ([0038]), but which must be upstream of a subsequent light hydrocarbon separation unit 3 ([0037]) (i.e., a drying device, connected to the compression device and configured to perform dehydration treatment on the normal temperature compressed gas stream that is output by the compression device so as to output a dry gas stream);

a nitrogen purification unit 4 that includes a membrane separation unit ([0035]) for producing high-purity nitrogen ([0052]) and a second output gas 42 ([0047]) carrying separated hydrocarbons ([0049]: “the hydrocarbon membrane is a membrane with a higher permeation rate of hydrocarbon components”]) (i.e., a membrane separation device, connected to the condensation and separation device and configured to perform separating treatment on the nitrogen stream (hydrocarbon-depleted) that is output by the condensation and separation device so as to output a hydrocarbon-enriched gas stream and a nitrogen-enriched gas stream).
However, Du does not explicitly disclose a drying device that comprises a first adsorption bed and a second adsorption bed which are in parallel connection with each other and in which a desiccant is provided, a third adsorption bed which is in communication with the first adsorption bed and the second adsorption bed respectively and in which a desiccant is provided, a regeneration gas heater which is in communication with the first adsorption bed and the second adsorption bed respectively, a regeneration gas-liquid separator which is in communication with the first adsorption bed and the second adsorption bed respectively, and a regeneration gas cooler which is in communication with the first adsorption bed and the second adsorption bed respectively, the third adsorption bed being in communication with the regeneration gas heater, and the regeneration gas-liquid separator being in communication with the regeneration gas cooler; wherein the first adsorption bed and the second 
Xuan discloses a drying system for removing moisture and heavy hydrocarbons ([0007]) (i.e., a drying device) that comprises a parallel arrangement (Fig.) of a first drying tower T1 and a second drying tower T2 ([0036]) that each are filled with desiccant ([0010]) (i.e., a first adsorption bed and a second adsorption bed which are in parallel connection with each other and in which a desiccant is provided), a third or auxiliary drying tower T3 ([0037], [0050]) (i.e., a third adsorption bed which is in communication with the first adsorption bed and the second adsorption bed respectively and in which a desiccant is provided); a heater E1 ([0049]) used during the regeneration of towers T1 and T2 ([0049], [0054]) (i.e., a regeneration gas heater which is in communication with the first adsorption bed and the second adsorption bed, respectively), a gas-liquid separator T4 ([0049]) (i.e., a regeneration gas-liquid separator which is in communication with the first adsorption bed and the second adsorption bed, respectively), and a cooler E2 ([0049]) (i.e., a regeneration gas cooler which is in communication with the first adsorption bed and the second adsorption bed, respectively), wherein the third tower T3 is in communication with the heater E1, and the gas-liquid separator T4 is in communication with the cooler E2 (Fig.); and wherein the towers T1 and T2 are configured to alternately carry out the drying process and the regeneration process ([0010]) (i.e., the first adsorption bed and the second adsorption bed are configured to be in an adsorption process and a regeneration process alternately). Xuan further teaches that while the drying tower T2 is cooling, the regeneration gas heats the pre-drying tower T3 ([0052]) (i.e., the third adsorption bed is configured to be in an auxiliary regeneration process). A flow regulating Xuan teaches that in such a system, regeneration does not need a separate pure gas but can use a process gas ([0029]), and using a three-tower process, the heat of a heated drying tower can be transferred to the next tower during cold blowing, and the system has low energy consumption ([0030]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Du by providing a first adsorption bed and a second adsorption bed which are in parallel connection with each other and in which a desiccant is provided, a third adsorption bed which is in communication with the first adsorption bed and the second adsorption bed respectively and in which a desiccant is provided, a regeneration gas heater which is in communication with the first adsorption bed and the second adsorption bed respectively, a regeneration gas-liquid separator which is in communication with the first adsorption bed and the second adsorption bed respectively, and a regeneration gas cooler which is in communication with the first adsorption bed and the second adsorption bed respectively, the third adsorption bed being in communication with the regeneration gas heater, and the regeneration gas-liquid separator being in communication with the regeneration gas cooler; wherein the first adsorption bed and the second adsorption bed are configured to be in an adsorption process and a regeneration process alternately, and the third adsorption bed is configured to be in an auxiliary regeneration process; and wherein a flow regulation valve is provided on a pipeline to which the first adsorption bed and the second adsorption bed are in parallel connection with each other and is configured to separate the normal temperature Xuan because in such a system, regeneration does not need a separate pure gas but can use a process gas (Xuan, [0029]), and using a three-tower process, the heat of a heated drying tower can be transferred to the next tower during cold blowing, and the system has low energy consumption (Xuan, [0030]). 
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 103 by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).

Regarding claim 2, Xuan teaches that regeneration is divided into heating and cooling steps (i.e., processes) ([0044]).

Regarding claim 3, Xuan teaches that during a heating regeneration step, gas in the second branch (i.e., the second gas stream in the normal temperature compressed gas stream) passes through (i.e., is treated by) drying tower T3 (i.e., the third adsorption bed), heater E1 (i.e., the regeneration gas heater), cooler E2 (i.e., the regeneration gas cooler), gas-liquid separator T4 (i.e., the regeneration gas-liquid separator), and the drying tower T1 of the adsorption process,  and merges and enters the drying tower T1 ([0049]) (i.e., an adsorption bed in the adsorption process mixed with the first gas stream so as to output the dry gas stream).

Xuan teaches that during a cold blowing step, regeneration gas (i.e., the second gas stream in the normal temperature compressed gas stream) passes through, for example, drying tower T2 (i.e., an adsorption bed in the regeneration process), heater E1 (i.e., the regeneration gas heater), drying tower T3 (i.e., the third adsorption bed), cooler E2 (i.e., the regeneration gas cooler), gas-liquid separator T4 (i.e., the regeneration gas-liquid separator), and then merges into the drying tower T1 in an adsorption process (i.e., an adsorption bed in the adsorption process mixed with the first gas stream so as to output the dry gas stream) ([0051]).

Regarding claim 5, although Xuan does not explicitly disclose that a ratio of the second gas stream to the normal temperature compressed gas stream is in a range from 10wt% to 30wt%, these limitations are directed toward a manner of operating the flow regulating or first valve V1 ([0047]), which in the absence of evidence to the contrary is assessed to be capable of such an adjustment ([0057]: “the flow of the two channels is adjusted by the flow regulating valve V1”).

Regarding claim 6, Xuan teaches that the drying towers can be filled with adsorbents such as molecular sieves, activated alumina, or silica gel ([0055]).

Regarding claim 7, Du discloses that the compression cooling separation unit 1 (i.e., a compression device) comprises a compressor 12, a cooler 13 (i.e., a first heat exchanger) ([0036]), and a buffer tank 14 with a liquid outlet port ([0038]) and a first tail gas 15 output ([0040]) (i.e., a first gas-liquid separator) in a flow direction of the incoming polyolefin tail gas. Regarding the limitation of “to perform compressing treatment on the vent gas in polyolefin production so as to meet requirements for operation pressures in condensation separation and membrane separation,” since Du teaches a downstream separation temperature of the second gas-liquid separation tank 32 and a downstream 

Regarding claim 8, Du teaches that the light hydrocarbon separation unit 3 (i.e., the condensation and separation device) comprises a second multi-stream heat exchanger 31 for cooling a second tail gas 23 (i.e., to perform cooling treatment on the dry gas stream) and a second gas-liquid separation tank 32 ([0043]) (i.e., a second gas-liquid separator to perform gas-liquid separating treatment) in a flow direction of the polyolefin tail gas.

Regarding claim 9, Du teaches that a liquid phase of hydrocarbons separated from the bottom of the gas-liquid separation tank 32 is throttled and returned to the second multi-stream heat exchanger 31 to provide cold energy to it and another heat exchanger 21 ([0045]) (i.e., the stream provides cold energy to the second heat exchanger, and recovered hydrocarbon is output by the second heat exchanger), and that throttling can be effected using a throttle valve ([0060]). In addition, since the first gas 33 (i.e., noncondensable gas) from the gas-liquid separation tank 32 is reheated before it enters the membrane unit ([0052]), the skilled practitioner would have recognized that the first gas 33 provides cold energy to the second multi-stream heat exchanger 31, a stream which must carry hydrocarbon-depleted nitrogen (e.g., [0049]) since hydrocarbons are removed by the gas-liquid separation tank 32.

Regarding claim 11, Du teaches that the light hydrocarbon unit (and therefore the second multi-stream heat exchanger 31) is provided with low-temperature refrigeration via expansion refrigeration 

Regarding claim 12, Du teaches that the second multi-stream heat exchanger 31 can be a plate-fin heat exchanger or a wound tube heat exchanger (i.e., a coil-wound heat exchanger) ([0044]).

Regarding claim 13, Du teaches that the nitrogen purification unit 4 (i.e., the membrane separation device) comprises a membrane separation unit (i.e., a membrane separator) with at least one set of hydrocarbon membranes and at least one set of hydrogen membrane separation modules 44 (i.e., a membrane module for gas separation) ([0047]).

Regarding claim 14, Du teaches a set of hydrocarbon membrane separation modules 43 and a set of hydrogen membrane separation modules 44 in sequence (i.e., in series) (Fig. 1; [0048]), with a mainly high-purity nitrogen stream exiting as a retentate 442 (i.e., a residual) and a hydrocarbon stream exiting as a permeate 431 ([0052]).

Regarding claim 15, Du teaches the use of a hydrocarbon membrane separation module 43 with a membrane that has a higher permeation rate for hydrocarbons relative to hydrogen or nitrogen ([0049]) (i.e., a hydrocarbon selective membrane module).

Regarding claim 16, Du teaches a hydrocarbon membrane separation module 43 with a higher permeation rate of hydrocarbon components using as a rubbery polymer membrane, and a hydrogen membrane separation component 44 with a higher permeation rate for hydrogen using a glassy polymer membrane ([0049]).

Regarding claim 17, Du teaches that permeate gas 431 from the hydrocarbon membrane separation module 43 is connected to the inlet end of the compressor 12 to reduce the loss of hydrocarbons ([0050]).

Regarding claim 18, Du teaches that the nitrogen retentate 442 ([0052]) is passed to a nitrogen recovery device 6 ([0053]) for recycling to a degassing chamber ([0004]) (i.e., a degassing bin of polyolefin plant). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Xuan, as applied to claim 1 above, and further in view of Dinh et al. (US 5,452,581, hereinafter “Dinh”).
Du teaches that the light hydrocarbon separation unit 3 can use an external low-temperature cooling medium ([0057], last two lines). However, Du in view of Xuan, does not explicitly recite that the light hydrocarbon separation unit/condensation and separation device comprises an external liquid hydrocarbon which provides cold energy to the second heat exchanger, and then recovered hydrocarbon is output by the second heat exchanger.
Dinh discloses a method for recovering olefins by condensation (Abstract). Dinh teaches a condensation stage 100 that uses liquid propylene as a primary refrigerant in a first condenser 106 (i.e., a heat exchanger) (Fig. 1; col. 7, lines 35-41), with condensed olefins being separated in a vapor-liquid separator drum 118 (col. 7, lines 51-52).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Du in view of Xuan by providing a condensation and separation device comprising an external liquid hydrocarbon which provides cold energy to the second heat exchanger, and then recovered hydrocarbon is output by the second heat Dinh because (1) Du teaches the use of an external low-temperature cooling medium but does not specify the cooling medium (Du, [0057]), (2) liquid propylene can be used as a primary refrigerant (Dinh, col. 7, lines 35-41), and (3) since the purpose of the light hydrocarbon separation unit of Du is to separate light hydrocarbons (Du, [0045]), the skilled practitioner would have found the recovery of hydrocarbon due to condensation in a heat exchanger to be prima facie obvious.

Claims 19-27 and 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Ma et al. (CN105004140A, hereinafter “Ma”) and Xuan.
(Note: For Ma, all references are to the machine translation provided at Espacenet [website of the European Patent Office] on 10 May 2021. This translation is appended herein.)
Regarding claim 19, Du discloses a process ([0059]) for recovering a polyolefin tail gas ([0002]) (i.e., a process for recovering valuables from vent gas in polyolefin production) comprising steps of:
in a compression cooling separation unit 1 (i.e., a compression device), using a compressor 12, a cooler 13, ([0036]), and a buffer tank 14 with a liquid outlet port to output heavy hydrocarbons ([0038]) and a first tail gas 15 output ([0040]) (i.e., to output a condensed liquid and a compressed gas stream);
in a dryer (i.e., a drying device) that may be provided between the cooler 13 and the buffer tank 14 in a specific embodiment ([0038]), but which must be upstream of a subsequent light hydrocarbon separation unit 3 ([0037]) (i.e., that is connected to the compression device), removing water (i.e., dehydrating) from the tail gas ([0039]);
in a light hydrocarbon separation unit 3 (i.e., a condensation and separation device) that includes a second multi-stream heat exchanger 31, cooling a second tail gas 23 to a separation temperature and using a second gas-liquid separation tank 32 ([0043]) to output a first gas 33 ([0048]) comprising hydrogen and nitrogen ([0049]) and depleted in hydrocarbons ([0043]) (i.e., outputting recovered hydrocarbon and a nitrogen stream (hydrocarbon-depleted));

in a nitrogen purification unit 4 with a membrane separation unit ([0035]), producing high-purity nitrogen ([0052]) and a second output gas 42 ([0047]) carrying separated hydrocarbons ([0049]: “the hydrocarbon membrane is a membrane with a higher permeation rate of hydrocarbon components”]) (i.e., outputting a hydrocarbon-enriched gas stream and a nitrogen-enriched gas stream). 
However, Du does not explicitly disclose (i) outputting a normal temperature compressed gas stream; or (ii) a drying device that comprises a first adsorption bed and a second adsorption bed which are in parallel connection with each other and in which a desiccant is provided, a third adsorption bed which is in communication with the first adsorption bed and the second adsorption bed respectively and in which a desiccant is provided, a regeneration gas heater which is in communication with the first adsorption bed and the second adsorption bed respectively, a regeneration gas-liquid separator which is in communication with the first adsorption bed and the second adsorption bed respectively, and a regeneration gas cooler which is in communication with the first adsorption bed and the second adsorption bed respectively, the third adsorption bed being in communication with the regeneration gas heater, and the regeneration gas-liquid separator being in communication with the regeneration gas cooler; wherein the first adsorption bed and the second adsorption bed are configured to be in an adsorption process and a regeneration process alternately, and the third adsorption bed is configured to be in an auxiliary regeneration process; and wherein a flow regulation valve is provided on a pipeline to which the first adsorption bed and the second adsorption bed are in parallel connection with each other and is configured to separate the normal temperature compressed gas stream into a first gas stream 
Regarding (i), Ma discloses polypropylene tail gas recovery device and method from the production of polypropylene (Abstract; [0002]) using a compression unit 100 that includes a tail gas compressor 110, a circulating water cooler 120, and a normal temperature gas-liquid separator 130 ([0038]). Ma teaches that the compressed gas is cooled to room temperature ([0010]) (i.e. a normal temperature – see the instant specification at p. 11, lines 25-26). Ma teaches that this temperature is effective for the operation of the gas-liquid separator 130 ([0038]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Du by (i) outputting a normal temperature compressed gas stream as taught by Dinh because (1) Du teaches the cooling of a tail gas but does not specify the desired cooled temperature of the gas (Du, [0036]), and (2) room temperature is effective for the operation of the gas-liquid separator 130 (Ma, [0038]).
Regarding (ii), Xuan discloses a drying system for removing moisture and heavy hydrocarbons ([0007]) (i.e., a drying device) that comprises a parallel arrangement (Fig.) of a first drying tower T1 and a second drying tower T2 ([0036]) that each are filled with desiccant ([0010]) (i.e., a first adsorption bed and a second adsorption bed which are in parallel connection with each other and in which a desiccant is provided), a third or auxiliary drying tower T3 ([0037], [0050]) (i.e., a third adsorption bed which is in communication with the first adsorption bed and the second adsorption bed respectively and in which a desiccant is provided); a heater E1 ([0049]) used during the regeneration of towers T1 and T2 ([0049], [0054]) (i.e., a regeneration gas heater which is in communication with the first adsorption bed and the second adsorption bed, respectively), a gas-liquid separator T4 ([0049]) (i.e., a regeneration gas-liquid separator which is in communication with the first adsorption bed and the second adsorption bed, respectively), and a cooler E2 ([0049]) (i.e., a regeneration gas cooler which is in communication with Xuan further teaches that while the drying tower T2 is cooling, the regeneration gas heats the pre-drying tower T3 ([0052]) (i.e., the third adsorption bed is configured to be in an auxiliary regeneration process). A flow regulating or first valve V1 ([0047]) is disposed on a first branch to divide gas toward valves V2 and V4 ([0042]) (i.e., a pipeline to which the first adsorption bed and the second adsorption bed are in parallel connection with each other) or toward a second branch and valves V10 and V12 ([0042]) for regeneration (e.g., [0051]) (i.e., a flow regulation valve is configured to separate the normal temperature compressed gas stream into a first gas stream and a second gas stream, and the second gas stream directly serves as a regeneration gas stream to regenerate saturated desiccant). Xuan teaches that in such a system, regeneration does not need a separate pure gas but can use a process gas ([0029]), and using a three-tower process, the heat of a heated drying tower can be transferred to the next tower during cold blowing, and the system has low energy consumption ([0030]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Du in view of Dinh by providing (ii) a drying device that comprises a first adsorption bed and a second adsorption bed which are in parallel connection with each other and in which a desiccant is provided, a third adsorption bed which is in communication with the first adsorption bed and the second adsorption bed respectively and in which a desiccant is provided, a regeneration gas heater which is in communication with the first adsorption bed and the second adsorption bed respectively, a regeneration gas-liquid separator which is in communication with the first adsorption bed and the second adsorption bed respectively, and a Xuan because in such a system, regeneration does not need a separate pure gas but can use a process gas (Xuan, [0029]), and using a three-tower process, the heat of a heated drying tower can be transferred to the next tower during cold blowing, and the system has low energy consumption (Xuan, [0030]).
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 103 by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).

Regarding claim 20, Xuan teaches that regeneration is divided into heating and cooling steps (i.e., processes) ([0044]).

Xuan teaches that during a heating regeneration step, gas in the second branch (i.e., the second gas stream in the normal temperature compressed gas stream) passes through (i.e., is treated by) drying tower T3 (i.e., the third adsorption bed), heater E1 (i.e., the regeneration gas heater), cooler E2 (i.e., the regeneration gas cooler), gas-liquid separator T4 (i.e., the regeneration gas-liquid separator), and the drying tower T1 of the adsorption process,  and merges and enters the drying tower T1 ([0049]) (i.e., an adsorption bed in the adsorption process mixed with the first gas stream so as to output the dry gas stream).

Regarding claim 22, Xuan teaches that during a cold blowing step, regeneration gas (i.e., the second gas stream in the normal temperature compressed gas stream) passes through, for example, drying tower T2 (i.e., an adsorption bed in the regeneration process), heater E1 (i.e., the regeneration gas heater), drying tower T3 (i.e., the third adsorption bed), cooler E2 (i.e., the regeneration gas cooler), gas-liquid separator T4 (i.e., the regeneration gas-liquid separator), and then merges into the drying tower T1 in an adsorption process (i.e., an adsorption bed in the adsorption process mixed with the first gas stream so as to output the dry gas stream) ([0051]).

Regarding claim 23, although Xuan does not explicitly disclose that a ratio of the second gas stream to the normal temperature compressed gas stream is in a range from 10wt% to 30wt%, Xuan does teach that the flow regulating valve V1 is to be used to adjust flow to the two channels or branches  ([0057]). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 (II)(A).

Regarding claim 24, Xuan teaches that the drying towers can be filled with adsorbents such as molecular sieves, activated alumina, or silica gel ([0055]).

Regarding claim 25, Du discloses that the compression cooling separation unit 1 (i.e., a compression device) comprises a compressor 12, a cooler 13 (i.e., a first heat exchanger) ([0036]), and a buffer tank 14 with a liquid outlet port ([0038]) and a first tail gas 15 output ([0040]) (i.e., a first gas-liquid separator) in a flow direction of the incoming polyolefin tail gas. Regarding the limitation of “to perform compressing treatment on the vent gas in polyolefin production so as to meet requirements for operation pressures in condensation separation and membrane separation,” since Du teaches a downstream separation temperature of the second gas-liquid separation tank 32 and a downstream membrane separation unit ([0035]), the optimization of the compressor’s operation relative to these stages is regarded as routine practice for the skilled practitioner and is therefore lacking in patentable distinctiveness. 

Regarding claim 26, Du teaches that the light hydrocarbon separation unit 3 (i.e., the condensation and separation device) comprises a second multi-stream heat exchanger 31 for cooling a second tail gas 23 (i.e., to perform cooling treatment on the dry gas stream) and a second gas-liquid separation tank 32 ([0043]) (i.e., a second gas-liquid separator to perform gas-liquid separating treatment) in a flow direction of the polyolefin tail gas.

Regarding claim 27, Du teaches that a liquid phase of hydrocarbons separated from the bottom of the gas-liquid separation tank 32 is throttled and returned to the second multi-stream heat exchanger 31 to provide cold energy to it and another heat exchanger 21 ([0045]) (i.e., the stream provides cold energy to the second heat exchanger, and recovered hydrocarbon is output by the second heat exchanger), and that throttling can be effected using a throttle valve ([0060]). In addition, since the first gas 33 (i.e., noncondensable gas) from the gas-liquid separation tank 32 is reheated before it enters the 

Regarding claim 29, Du teaches that the light hydrocarbon unit (and therefore the second multi-stream heat exchanger 31) is provided with low-temperature refrigeration via expansion refrigeration from a turbine expansion unit 5 ([0057]) (i.e., a refrigeration unit which is configured to provide cold energy to the second heat exchanger).

Regarding claim 30, Du teaches that the second multi-stream heat exchanger 31 can be a plate-fin heat exchanger or a wound tube heat exchanger (i.e., a coil-wound heat exchanger) ([0044]).

Regarding claim 31, Du teaches that the nitrogen purification unit 4 (i.e., the membrane separation device) comprises a membrane separation unit (i.e., a membrane separator) with at least one set of hydrocarbon membranes and at least one set of hydrogen membrane separation modules 44 (i.e., a membrane module for gas separation) ([0047]).

Regarding claim 32, Du teaches a set of hydrocarbon membrane separation modules 43 and a set of hydrogen membrane separation modules 44 in sequence (i.e., in series) (Fig. 1; [0048]), with a mainly high-purity nitrogen stream exiting as a retentate 442 (i.e., a residual) and a hydrocarbon stream exiting as a permeate 431 ([0052]).

Du teaches the use of a hydrocarbon membrane separation module 43 with a membrane that has a higher permeation rate for hydrocarbons relative to hydrogen or nitrogen ([0049]) (i.e., a hydrocarbon selective membrane module).

Regarding claim 34, Du teaches a hydrocarbon membrane separation module 43 with a higher permeation rate of hydrocarbon components using as a rubbery polymer membrane, and a hydrogen membrane separation component 44 with a higher permeation rate for hydrogen using a glassy polymer membrane ([0049]).

Regarding claim 35, Du teaches that permeate gas 431 from the hydrocarbon membrane separation module 43 is connected to the inlet end of the compressor 12 to reduce the loss of hydrocarbons ([0050]).

Regarding claim 36, Du teaches that the nitrogen retentate 442 ([0052]) is passed to a nitrogen recovery device 6 ([0053]) for recycling to a degassing chamber ([0004]) (i.e., a degassing bin of polyolefin plant). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Xuan, as applied to claim 19 above, and further in view of Dinh.
Du teaches that the light hydrocarbon separation unit 3 can use an external low-temperature cooling medium ([0057], last two lines). However, Du in view of Ma and Xuan does not explicitly recite that the light hydrocarbon separation unit/condensation and separation device comprises an external liquid hydrocarbon which provides cold energy to the second heat exchanger, and then recovered hydrocarbon is output by the second heat exchanger.
Dinh discloses a method for recovering olefins by condensation (Abstract). Dinh teaches a condensation stage 100 that uses liquid propylene as a primary refrigerant in a first condenser 106 (i.e., a heat exchanger) (Fig. 1; col. 7, lines 35-41), with condensed olefins being separated in a vapor-liquid separator drum 118 (col. 7, lines 51-52).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the process of Du in view of Ma and Xuan by providing a condensation and separation device comprising an external liquid hydrocarbon which provides cold energy to the second heat exchanger, and then recovered hydrocarbon is output by the second heat exchanger as taught by Dinh because (1) Du teaches the use of an external low-temperature cooling medium but does not specify the cooling medium (Du, [0057]), (2) liquid propylene can be used as a primary refrigerant (Dinh, col. 7, lines 35-41), and (3) since the purpose of the light hydrocarbon separation unit of Du is to separate light hydrocarbons (Du, [0045]), the skilled practitioner would have found the recovery of hydrocarbon due to condensation in a heat exchanger to be prima facie obvious.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Golden et al. (US 2003/0073788 A1) discloses a system for recovering olefin monomers from a nitrogen purge gas in the manufacture of polyolefins ([0003]) comprising a compressor 12, a cooling heat exchanger 14, a drier 18, and a pressure swing adsorption separation plant 32 ([0026]).
Yang et al. (US 9,034,995 B2) discloses a system for recovering emissions generated from an olefin polymerization process (Fig. 1; Abstract) comprising a compression device 120 (col. 8, line 29) for compressing a stream comprising hydrogen, nitrogen, and hydrocarbons (col. 8, lines 14-19), a heat exchanger 125 for cooling (col. 8, line 30), a gas-liquid separation device 130 (col. 8, line 61), and a Yang also teaches (Fig. 2) a second gas separation device 150 (col. 9, line 34) having a heat exchange device 160 (col. 9, line 65), a second gas-liquid separation device 170 (col. 10, line 2) and a first gas expansion device 180 (col. 10, line 13). 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772